Citation Nr: 0003467	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1973. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions issued in August 
1992 and May 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The August 1992 
rating decision continued the assignment of a 10 percent 
rating for the veteran's service-connected PTSD, and, 
pursuant to a February 1993 hearing officer's decision, the 
RO increased the rating to 50 percent.  (Since the veteran 
did not indicate that he was satisfied with this rating, the 
increased rating claim remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).)  The May 1994 rating decision 
denied a TDIU. 

In a November 1998 decision, the Board denied the veteran's 
claims for a rating in excess of 50 percent for PTSD and a 
TDIU.  Thereafter, the veteran filed a timely appeal with 
respect to these issues to the United States Court of Appeals 
for Veteran's Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter Court).  In April 1999, the 
General Counsel for the Department of Veterans Affairs 
(hereinafter General Counsel) and the veteran's attorney 
filed a Joint Motion to Remand, and Stay Further Proceedings 
(hereinafter Joint Motion). The effect of this Motion, which 
was accepted by the Court, was to vacate the November 1998 
Board decision that denied the veteran's claims for an 
increased rating for his PTSD and a TDIU, and to remand these 
issues for development and readjudication.  By Order entered 
in April 1999, the Court vacated the Board's November 1998 
decision, and remanded the case to the Board. 



REMAND

The Joint Motion noted that the Board's November 1998 
decision denying an increased rating for PTSD failed to 
provide an adequate statement of reasons and bases for its 
decision or an adequate discussion of the evidence concerning 
the appellant's social and industrial impairment.  The Joint 
Motion further noted that the Board failed to include an 
assessment of how the appellant's PTSD would affect him under 
the circumstances of ordinary employment, discuss upon what 
medical evidence it based its conclusion that a condition 
other than the service connected PTSD precludes the veteran 
from all forms of substantially gainful employment, discuss 
the appellant's entitlement to a 100 percent rating pursuant 
to the old version of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) (noting that the criteria in Diagnostic code 9411 for 
a 100 percent rating are each independent bases for granting 
a 100 percent rating-see Johnson v. Brown, 7 Vet. App. 95, 97 
(1994)), and to consider the provisions of 38 C.F.R. 
§ 4.16(a) and 3.341(a) pertaining to the ability to receive a 
total rating regardless of the rating percentage assigned if 
the service-connected disability produces unemployability.  

In view of the Joint Motion for remand and Court order, and 
the amount of time that has elapsed since the veteran's last 
VA psychiatric examination, the Board finds that a remand is 
necessary to afford the veteran a more current and thorough 
compensation examination to evaluate the current status of 
his service-connected PTSD and, to the extent that is 
possible, distinguish symptoms and impairment due to the 
veteran's PTSD from non-service-connected disorders, to 
include alcohol abuse and a personality disorder. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
psychiatric treatment or examination 
since 1992.  The RO should then secure 
copies of all identified records (not 
already of record) and associate them 
with the claims folder.  38 C.F.R. § 
3.159 (1999). 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
degree of severity of his service-
connected PTSD and its impact on his 
ability to obtain and maintain 
employment.  The claims folder should be 
made available to the examiner prior to 
the examination so that he or she may 
review pertinent aspects of the veteran's 
history.  All clinical findings should be 
reported in detail.  Such tests as the 
examining physician deems necessary 
should be performed.  The examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations of the service-connected 
PTSD and render an opinion for the record 
as to the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner should 
also render an opinion as to the effect 
the veteran's service-connected PTSD 
alone, apart from consideration of other 
non-service-connected psychiatric or 
physical impairment, has on his ability 
to work.  To the extent that is possible, 
the examiner should distinguish between 
any social and industrial impairment 
stemming from the service-connected PTSD 
and any non-service-connected psychiatric 
disability, including any diagnosed 
personality disorder or alcohol abuse.  
The examining psychiatrist should 
definitively describe the severity of the 
veteran's PTSD by assigning it a GAF 
score.  The examination should also 
include a social and industrial history.  
The claims file and a copy of this remand 
must be provided to the psychiatrist for 
review.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  After pursuing any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claims 
for increased rating (in excess of 50 
percent) for PTSD and for a TDIU.  If 
either benefit sought is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claims.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The veteran is free 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


